Citation Nr: 9915299	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the initial award of a 10 percent rating for right 
rectus femoris fascia rupture, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 to August 
1992.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  In September 1996 the case was remanded for further 
evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to April 7, 1997, the service-connected right 
rectus femoris fascia rupture was manifested by symmetric 
bilateral quadriceps circumference, normal straight leg 
raising, and subjective complaints of pain without objective 
findings, resulting in no more than moderate impairment.

3.  Effective April 7, 1997, the service-connected right 
rectus femoris fascia rupture is manifested by lack of mass 
in the mid to lower anterior thigh and weakness when raising 
the right leg against strong resistance. 


CONCLUSIONS OF LAW

1.  Prior to April 7, 1997, the criteria for a disability 
rating greater than 10 percent for right rectus femoris 
fascia rupture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 
4.56, 4.59, 4.71a, 4.73 Diagnostic Codes 5299-5253, 5314 
(1998).   


2.  Effective April 7, 1997, the criteria for a disability 
rating of 30 percent for right rectus femoris fascia rupture 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.56, 4.59, 
4.71a, 4.73 Diagnostic Codes 5299-5253, 5314 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that he injured 
his right thigh in December 1991.  A computerized tomography 
(CT) scan confirmed a tear of the rectus femoris.  He was 
placed on the Temporary Disability Retired List (TDRL) in 
August 1992. 

A November 1992 VA rating examination report found that the 
veteran complained of discomfort over the area of the muscle 
rupture, which was on the right upper thigh.  He also had 
discomfort on the superior margin of the right patella.  
There was a 4.25 x 5-inch muscle mass that was slightly 
tender to palpation.  He was taking eight to ten Tylenol 
tablets a week for pain.  The veteran complained of pain on 
slight flexion of his right knee.  The McMurray sign was 
negative.  The right knee had an anteroposterior laxity 
compared with the left.  Flexion was to 120 degrees on the 
right.  The diagnosis was right rectus femoris fascia 
rupture, decreased in size with residual pain on the superior 
margin of the right patella with increase in the flexion 
capability of the right knee since the last examination and a 
right popliteal cyst positive; nothing wrong with the right 
leg, just the right thigh and knee.  

The veteran was initially service connected for right rectus 
femoris fascia rupture in December 1992 and a 10 percent 
evaluation was assigned under Diagnostic Code 5299-5253.  The 
veteran appealed that decision.

VA treatment records dated from February 1993 to June 1993 
are silent for complaints or findings concerning the right 
thigh impairment.  

Associated with the claims folder is a TDRL summary dated in 
June 1993.  The veteran's inservice right thigh injury was 
described.  The veteran also indicated that in February 1993, 
while working as a toll collector, a vehicle struck his 
booth, aggravating the leg.  Objectively, the examiner noted 
that the quadriceps circumference of both extremities was 
symmetric when measured 8 cm. above the proximal pole of the 
patella.  There was a quadriceps bulge in the rectus femoris 
musculotendinous region on the right. He was able to straight 
leg raise to 90 degrees.  He had difficulty flexing; however, 
it could be accomplished to 100 degrees.  He complained of 
pain in the anterior quadriceps area with internal and 
external rotation of the hip.  The right lower extremity was 
neurovascularly intact.  He ambulated with an exaggerated 
antalgic gait.  X-ray studies showed normal femoral 
architecture.  The diagnosis was acute rupture of the rectus 
femoris musculotendinous junction, right thigh, with 
symmetric quadriceps.  It was recommended that the veteran 
increase his activity to wean from the cane.  It was opined 
that the musculotendinous rupture had healed and that 
increased activity would be beneficial

In July 1993, the veteran reported that he was on temporary 
retirement from the military. He was removed from the TDRL 
and separated with severance pay in October 1993.

During an October 1993 VA medical examination, the veteran 
complained of constant pain in the proximal anterior thigh 
radiating into the right knee.  Objectively, he was noted to 
have anterior hip pain with knee and hip range of motion.  
Range of motion of the right knee was from 0 to 70 degrees.  
The knee was stable.  Range of motion of the right hip was 
from 0 to 90 degrees on flexion/extension; and to 30 degrees 
on internal rotation.  External rotation was to 20 degrees 
with pain.  Adduction and abduction were normal.  X-ray 
studies of the right knee were normal.

VA outpatient treatment records through April 1996 are silent 
for right thigh complaints.  In March 1995, it was noted that 
the veteran was ambulatory. 

In a September 1996 letter to the veteran, the RO requested 
that he provide medical documentation regarding his February 
1993 occupational injury involving the right thigh.  The 
veteran did not respond.

During an April 7, 1997, VA orthopedic examination, the 
veteran related that he was struck by a car in February 1993, 
causing increased pain in the right thigh.  At the time of 
the examination he complained of constant pain in the right 
thigh and pain with weather changes.  He complained of 
increased pain on walking for two miles or so.  He had missed 
work about four times that year due to pain.  

The examiner noted a decreased muscle mass in the right 
anterior thigh compared to the left, even though the 
circumference of both thighs was the same.  An obvious 
depression was noted in the musculature above the right knee.  
He had decreased power on flexing the right hip and slightly 
decreased power in extending his right knee against 
resistance.  Range of motion of the hips revealed 40 degrees 
of abduction, bilaterally.  Rotation was 60 degrees on the 
right and 80 degrees on the left.  Flexion was 85 degrees on 
the right and 100 degrees on the left.   He was unable to 
squat with the knees bent more than 40 degrees due to pain in 
the right quadriceps.  His gait and his heel and toe walk 
favored his right leg.  His tandem gait was normal.  The 
diagnosis was status post right quadriceps tear with residual 
weakness and reduced range of motion as a result.  

The veteran was afforded a VA orthopedic examination in 
September 1997.  The veteran complained of throbbing pain in 
his anterior thigh after standing for brief periods of 20 to 
25 minutes or walking three blocks.  He also complained of 
pain during weather changes.  Exercising for any period of 
time would result in days of aching and pain that would keep 
him up at night and interfere with his normal activities.  He 
related a history of being struck by an automobile in 
February 1993, while in a tollbooth.

The veteran's thighs had approximately the same mass when 
standing, but there was a large divot out of the mid to lower 
anterior thigh and a compensating fullness in the proximal 
thigh in the upper third of the right thigh.  The mass-like 
fullness in the anterior upper thigh was very soft and had 
the consistency of muscle though it was not able to give 
resistance.  The veteran could not flex this area.  The 
strength of the right hip was greatly decreased at flexion of 
the right hip and extension of the right knee as compared to 
the left.  He could barely exhibit any strength against 
resistance and had tenderness when he did.  The anterior 
thigh was mildly tender to palpation without tenderness in 
either knee or hip.  The diagnosis was ruptured quadriceps 
muscle with a retracted muscle present in the proximal 
anterior thigh.  The examiner noted that the disability had 
produced chronic pain problems and reduced the veteran's 
tolerance for standing, walking and any strenuous activities.  

An October 1997 VA orthopedic examination report states that 
the veteran's strength was markedly reduced on the right.  He 
could raise his right leg against light resistance, but he 
could not raise it against strong resistance.  The report 
notes that the 1993 motor vehicle accident did not affect the 
veteran's right leg problem.  The diagnosis was status post 
right quadriceps muscle tear with sequelae of right leg 
weakness against strong resistance.  

In April 1998 the examiner found that the veteran's range of 
motion of the right knee was from 0 to 115 degrees right as 
opposed to 0 to 130 degrees on the left.  His right hip range 
of motion was 0 to 122 degrees, and the left was from 0 to 
120 degrees.  Abduction was to 50 degrees left, 45 degrees 
right; adduction was to 15 degrees bilaterally.  No evidence 
of pain was noted during the range of motion testing.  

Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  

In response to a Board remand of September 1996, the veteran 
was requested to provide the identity of all health care 
providers from whom he had received treatment from February 
1993 to the present.  He has not provided the requested 
information.  The duty to assist is not a one-way street.  
Olsen v. Principi, 3 Vet.App. 480 (1992).  No further 
development is necessary to fulfill the VA's duty to assist 
the veteran.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1998).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997). 

Diagnostic Code 5253

The veteran's right rectus femoris fascia rupture is 
currently rated as 10 percent disabling under Diagnostic Code 
5299-5253.  Diagnostic Code 5253 provides for a 20 percent 
evaluation for limitation of abduction, motion lost beyond 10 
degrees; for a 10 percent evaluation for limitation of 
adduction, cannot cross legs; and a 10 percent evaluation for 
limitation of rotation, cannot toe-out more than 15 degrees 
with the affected leg.  38 C.F.R. § 4.71a, Diagnostic Code 
5253.  

On the most recent examinations the veteran could extend his 
knee to 0 degrees and flex it to 115.  The range of motion of 
his right hip was within two degrees of his left.  His 
abduction was to 45 degrees and his adduction was to 15 
degrees.  All range of motion testing was performed without 
evidence of pain.  The examiner did note greatly diminished 
strength on extension of the right knee and flexion of the 
right hip.  He barely had any strength against resistance on 
during those motions.  In October 1997 the orthopedic 
examiner found that the veteran could not raise his right leg 
against strong resistance.  

The record is negative for evidence that the veteran's right 
rectus femoris fascia rupture has reduced his abduction 
beyond 10 degrees; or his adduction to the point where he 
cannot cross his legs necessary for a 20 percent evaluation 
under Diagnostic Code 5253.  Therefore an evaluation in 
excess of 10 percent is not for assignment under Diagnostic 
Code 5299-5253.

Diagnostic Code 5314

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
muscle injuries, particularly 38 C.F.R. § 4.55 and 4.56, 
effective July 3, 1997.  See 62 Fed.  Reg.  30,235 (1997) 
(now codified at 38 C.F.R. pt. 4).  "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to [the veteran] .  
.  .  will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so." Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  Thus, if the amended regulations 
are more favorable to the veteran, the Board must apply them 
to the evidence of record to determine the appropriate 
disability rating. 

Moderate muscle impairment must include signs of moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests.  (In such tests the rule that with strong 
efforts, antagonistic muscles relax is to be applied to 
insure validity).  Moderately severe muscle impairment must 
include indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  A severe disability of 
muscles indicates wide damage to muscle groups in the track 
of the missile.  X-rays may show minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma and 
explosive effect of the missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles are in the wounded area.  The muscles do 
not swell and harden normally in contraction. Tests of 
strength or endurance compared with the sound side or of 
coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present, but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type. 38 C.F.R. § 4.56 
(effective prior to July 3, 1997).

Moderate muscle impairment must include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Moderately severe muscle impairment must 
include indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. Severe muscle impairment must include loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A)  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D)
	Visible or measurable atrophy.  (E)  Adaptive 
contraction of an opposing group of muscles.  (F)  Atrophy of 
muscle groups not in the track of the missile, particularly 
of the trapezius and serratus in wounds of the shoulder 
girdle.  (G)  Induration or atrophy of an entire muscle 
following simple piercing by a projectile. 38 C.F.R. § 4.56 
(effective July 3, 1997).

The revisions referred to above, did not affect the language 
of 38 C.F.R. § 4.73, Diagnostic Code 5314, except to 
reorganize the order of the sentences in that paragraph.  
However, the description of the muscles rated under this 
diagnostic code were left unchanged.  Under Diagnostic Code 
5314, a 10 percent rating is assigned in cases where there is 
moderate muscle impairment, a 30 percent rating is assigned 
when the muscle impairment is moderately severe and a 40 
percent rating is assigned if the muscle impairment is severe  
38 C.F.R. § 4.73 (1998).

Prior to the April 1997 VA orthopedic examination, the 
evidence did include positive evidence of marked or 
moderately severe loss indicative of impairment to a 
moderately severe degree.  Nor did tests of strength and 
endurance when compared with sound side demonstrate positive 
evidence of impairment.  In essence, no more than moderate 
impairment was demonstrated prior to April 7, 1997.

During the April 7, 1997 VA orthopedic examination, 
evaluation of the right thigh revealed indications on 
palpation of loss of muscle substance, and the veteran was 
only able to demonstrate mild resistance of the muscle when 
compared with the sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  The Board finds that the 
preponderance of the evidence favors an increased rating.  
However, the symptoms shown by the evidence do not qualify as 
producing impairment that is severe.  

Consideration has also been given to Diagnostic Code 5260 and 
5261 as analogous disabilities.  Under the former, flexion of 
the leg limited to 15° warrants a 30 percent evaluation.  
Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 5260.  Under the latter, limitation 
of extension of the leg to 45 degrees warrants a 50 percent 
evaluation; to 30 degrees warrants a 40 percent evaluation; 
to 20 degrees warrants a 30 percent evaluation; to 15 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 5261.  
However, as indicated above, the veteran's range of motion 
testing demonstrates that an evaluation in excess of 10 
percent is not warranted under either of these diagnostic 
codes.  

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207- 
208 (1995).  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 
Within this context, however, while the veteran complained of 
pain associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of pain on walking three blocks or prolonged 
standing, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. §§ 
4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.

In conclusion, prior to April 7, 1997, the Board finds that 
the veteran's disability picture does not approximate the 
criteria necessary for a rating in excess of 10 percent for 
his right rectus femoris fascia rupture.  However, effective 
April 7, 1997, the criteria for a 30 percent rating were met.  


ORDER

Prior to April 7, 1997, entitlement to a rating in excess of 
10 percent for right rectus femoris fascia rupture is denied. 

Effective April 7, 1997, entitlement to a rating of 30 
percent for right rectus femoris fascia rupture is granted, 
subject to the regulations governing the criteria for award 
of monetary benefits. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals





